DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2, 8, 10-12, drawn to a method and details relating to the laser light source.
Group II, claim(s) 30, 32-35, drawn to a method and details related to the holographic image.
Group III, claim(s) 36-42, 44, drawn to a method wherein the sample comprises one or more functionally-defined collections of neurons.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a method for selectively stimulating a plurality of light-responsive neurons in a sample, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reutsky-Gefen et al. (“Holographic optogenetic stimulation of patterned neuronal activity for vision restoration") (hereinafter 'Reutsky-Gefen') in view of Redford (US 2014/0268263) (both of record). 
Regarding claim 1, Reutsky-Gefen discloses a method for selectively stimulating a plurality of light-responsive neurons in a sample (abstract, " .. photosensitive quiescent neurons ... holographic photo-stimulation .. "), the method comprising: 
irradiating a sample comprising a plurality of light-responsive neurons with a plurality of holographic images that are each configured to stimulate one or more light-responsive neurons in the sample (Fig 1, abstract, " .. photosensitive quiescent neurons ... holographic photo­stimulation ... Holographic excitation ... neuronal circuits .. ", pg 2, caption of Fig 1, "Holographic retinal photo-stimulation system ... SLM is imaged .. "), wherein the holographic images are created by a light projection system (caption of Fig 1, " .. A laser beam is projected .. ") that includes: 
a light source (laser) (Fig 1a, Blue laser, 473 nm); 
a plurality of optical adjustment components (Fig 1a, PBS=polarized beam splitter, Square slit, Tube lens, Objective); 
a spatial light modulator (Fig 1a, SLM=spatial light modulator); 
a controller (i.e., controlling portion of computer) (pg 3, Results section, " .. computer-controlled ferroelectric liquid-crystal SLM .. "); 
a processor (i.e., processing portion of computer) (pg 8, Holographic-patterned stimulation section, " .. holograms were calculated by on Intel Core2 Q9300 2.5 Ghz personal computer .. "); and 
a computer-readable medium comprising instructions (pg 8, Holographic-patterned stimulation section, "Numerical processing was done by a MATLAB software .. ") that, when executed by the processor, cause the controller to: 
operate the light source, optical adjustment components and spatial light modulator to generate and display a plurality of holographic images (Fig 5, pg 3, Results section, " .. imaged onto the back aperture of an inverted microscope objective .. ", pg 7, left column, " .. the display's projection rate is 2,000 frames per second .. "); 
direct each of the holographic images to a projection location (caption of Fig 6, " .. copies of hologram projected sequentially .. "): and 
project the holographic images onto the sample at a rate greater than or equal to 1 kHz (abstract, " .. holographically patterned optogenetic stimulation ... with millisecond temporal precision .. ", pg 2, right column, " .. spatial light modulator (SLM) ... switch patterns in kHz rates .. "). Reutsky-Gefen fails to disclose, in the embodiment of Fig 1, the light source includes a plurality of light sources and the spatial light modulator includes a plurality of spatial light modulators. Reutsky-Gefen suggests another embodiment using multiple light sources and spatial light modulators to reduce speckle (pg 7, left column, " . .for speckle reduction ... incoherent light sources such as LEDs can be combined with SLM to generate desired light patterns .. "). Intelligent Imaging Innovations is also related to photostimulation of neurons using hologram patterns generated from spatial light modulators (abstract, " .. photostimulation of neurons .. ", para [0015),  " .. SLM ... hologram pattern .. ") and suggests using multiple light sources and multiple spatial light modulators (SLMs) to improve the speed of photostimulation of neurons (Fig 1-4, abstract, para [0060]-[00631). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of Fig 1 of Reutsky-Gefen so that the light source includes a plurality of light sources and the spatial light modulator includes a plurality of spatial light modulators to reduce speckle, as suggested in pg 7 of Reutsky-Gefen, and/or to improve speed of photostimulation of neurons, as suggested by the abstract of Redford.
Claim 18 will be examined along with the elected Invention of Groups I-III.
A telephone call was made to Applicant’s representatives on 7/12/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872